Citation Nr: 0420750	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  03-35 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel












INTRODUCTION


The veteran served on active duty from February 1989 to July 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision of the 
Louisville, Kentucky Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's claim 
for service connection for residuals of a cervical spine 
injury.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND


?	The veteran must be scheduled for an examination to 
determine the nature likely etiology of his neck and 
cervical spine disorder.


As the Court of Appeals for Veterans Claims (Court) explained 
in Colvin v. Derwinski, 1 Vet.App. 171, 175 (1991), the Board 
may consider only independent medical evidence to support its 
findings.  The Court went on to say that, if the medical 
evidence of record is insufficient, the Board is free to 
supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  Colvin at 175.  For the reasons described 
below, the veteran's claim must be remanded for a VA 
examination.

An examination or opinion is necessary to make a decision on 
this claim since the evidence of record demonstrates that the 
veteran has a current cervical spine disorder, and was 
treated in service for a cervical spine disorder.  Regarding 
the etiology of any lung disorders found, the examiner should 
offer an opinion as to whether any such disorder is the 
result of the cervical spine disorder for which the veteran 
was treated in November 1991.

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be requested to identify any 
recent medical treatment for his cervical spine (both 
private and VA), and the RO should request copies of all 
records associated with such treatment.

2.  The RO should schedule the veteran for a VA 
examination for his cervical spine.  The veteran's 
claims folder should be made available to the examiner 
for review in conjunction with the examination.  The 
examiner should then conduct a thorough examination of 
the veteran's neck.  All appropriate special studies or 
tests are to be accomplished.  A complete rationale for 
any opinion expressed must be provided.  The examiner's 
report must include answers to the following:

a.  List all diagnoses of all current disorders of 
the cervical spine and neck.

b.  For each diagnosis stated in response to item 
(a) above, state a medical opinion taking into 
account the examination findings and the claims 
file as to the time of onset of the cervical spine 
disorder.

c.  For each disorder that began after service, 
state a medical opinion as to whether there it is a 
result of the cervical spine injury in service.

d.  For each disorder that began before service, 
state a medical opinion as to whether there was an 
increase in severity in service, and if so, if it 
was beyond the natural progression of the disease.


3.  Upon completion of the above, the claim should be 
re-adjudicated.  In the event that the claim on appeal 
is not resolved to the satisfaction of the veteran, he 
should be furnished a supplemental statement of the 
case and given the opportunity to respond thereto.  
Thereafter, subject to current appellate procedures, 
the case should be returned to the Board for further 
appellate consideration, if appropriate.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_________________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



